Name: 2000/507/EC: Commission Decision of 10 August 2000 amending Decision 98/404/EC introducing protective measures with regard to equidae imported from Turkey (notified under document number C(2000) 2489) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  agricultural policy;  international trade;  Europe;  tariff policy
 Date Published: 2000-08-11

 Avis juridique important|32000D05072000/507/EC: Commission Decision of 10 August 2000 amending Decision 98/404/EC introducing protective measures with regard to equidae imported from Turkey (notified under document number C(2000) 2489) (Text with EEA relevance) Official Journal L 204 , 11/08/2000 P. 0042 - 0043Commission Decisionof 10 August 2000amending Decision 98/404/EC introducing protective measures with regard to equidae imported from Turkey(notified under document number C(2000) 2489)(Text with EEA relevance)(2000/507/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Whereas:(1) In the course of a Commission inspection visit to Turkey, serious flaws have come to light in the procedures for exporting horses from Turkey to the Community. Consequently the Commission adopted Decision 98/404/EC(3) introducing protective measures with regard to importation of equidae from Turkey.(2) Since the adoption of Decision 98/404/EC the competent authorities of Turkey have communicated to the Commission measures directed to improve veterinary supervision and export certification within the framework of the mission's recommendations.(3) Taking into account the results of the glanders surveillance programme carried out in Istanbul and the undertaking of the Turkish competent authorities to continue this programme throughout the country and to extend it to other relevant equine diseases, it appears appropriate to allow the re-entry after temporary export of Community registered horses coming directly from Istanbul where they participated in specific equestrian events.(4) Decision 98/404/EC must be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 98/404/EC is replaced by the following:"Article 11. The Member States shall prohibit the temporary admission of registered horses from Turkey, their transit and the readmission of registered horses from Turkey after temporary export for racing, competition and cultural events.2. Derogating from the provisions in paragraph 1, Member States shall authorise the re-entry of registered horses temporarily exported for racing and competition to the European part of the metropolitan area of Istanbul under the conditions that such animals:(a) have only participated in races under the continuous supervision and responsibility of the Turkish Jockey Club or competitions under the Rules of the Federation Equestre Internationale (FEI); and(b) are accompanied by an animal health certificate in accordance with the model certificate laid down in Annex II of Commission Decision 93/195/EEC(4) which must be duly completed and supplemented with the following official statement:'Registered horse in conformity with Commission Decision 2000/507/EC;' and(c) have been transported directly by aircraft in both directions between a Member State of the European Union and Istanbul."Article 2This Decision is addressed to the Member States.Done at Brussels, 10 August 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 178, 23.6.1998, p. 41.(4) OJ L 86, 6.4.1993, p. 1.